United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
CENTRAL CALIFORNIA HEALTH CARE
SYSTEM, Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-347
Issued: August 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from an October 22, 2008 merit
decision of the Office’s Branch of Hearings and Review affirming an April 29, 2008 decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether appellant is entitled to continuation of pay for his
September 17, 2007 employment injury for the period September 18 through October 31, 2007;
and (2) whether he has met this burden of proof to establish that he sustained disability on or
after February 7, 2008 causally related to his accepted employment injury.1
1

The Board notes that the hearing representative’s October 22, 2008 decision framed the issue in reference to a
period of disability after February 27, 2008. Because appellant’s CA-7 form claimed the period February 7 through
March 7, 2008, the Board will proceed using February 7, 2008 rather than February 27, 2008 as the relevant date.

FACTUAL HISTORY
On February 13, 2008 appellant, a 50-year-old electrician, filed a traumatic injury claim
(Form CA-1) for abrasions and internal bruises in his right shoulder area. He attributed his
injury to a September 17, 2007 incident when he and two coworkers were dismantling and
removing an overhead air duct. Appellant submitted medical evidence and by decision dated
February 20, 2008, the Office accepted his claim for contusion of the right shoulder and upper
arm, abrasion or friction burn of the right shoulder and upper arm without infection.
In a September 17, 2007 report, Jean C. Russell, Chief of Projects, reported that appellant
was injured on September 17, 2007. The next day, she met with appellant concerning the
incident. Ms. Russell asked appellant if he wanted to fill out a CA-1 form, advising him that, if
he thought that this injury might give him problems down the road, filling a CA-1 form was the
way to protect himself. She reported that appellant stated he did not want to fill out a CA-1 form
and that the shoulder in question had been giving him problems for some time. On December 5,
2007 appellant informed Ms. Russell that he had changed his mind and wanted to fill out a CA-1
form. Ms. Russell told him that “this was fine because anyone who is injured has up to one year
to [file a CA-1 form].” She stated that it took some time to get appellant set up to use the assist
program and then more time to finally meet with him to get the task completed. During this
time, Ms. Russell reported that appellant’s supervisor became increasingly dissatisfied with
appellant’s performance. During the final week of appellant’s employment, she stated that she
tried several times, unsuccessfully, to meet with appellant and get the Form CA-1 filed. On the
day appellant’s employment was terminated, Ms. Russell met with him, but due to technical
problems they were unable to get the form filled out. As an alternate solution, she reported that
she gave him a printed copy of the Form CA-1 and instructed him that once he completed the
form he should mail it to personnel. Ms. Russell reported that she was out sick the following
week but that the employer portion of the Form CA-1 was completed by Caryl Hamilton.
Appellant filed a wage-loss compensation claim (Form CA-7) dated March 3, 2008 for
the period February 7 through March 7, 2008.
In support of his claim, appellant submitted a Kaiser Permanente Industrial Work Status
report dated February 26, 2008, signed by Dr. Tony C. Fernandez, who ordered modified work
for the period February 26 through March 11, 2008. Dr. Fernandez recommended work
restrictions consisting of a limitation on the lifting/carrying greater than five pounds and no
lifting using the right arm.
Appellant submitted no other evidence in support of his claim and by letter dated
March 18, 2008 the Office notified him that the evidence of record did not demonstrate how his
accepted medical condition prohibited him from performing any work-related duties for the full
day for the period claimed. It requested him to submit additional evidence in support of his
claim and provided instruction as to the type of evidence required.
Appellant submitted a February 20, 2008 report signed by Dr. Fernandez, diagnosing him
with contusion of the right shoulder and a strained neck muscle, as well as a physical therapy
authorization form dated February 12, 2008. Dr. Fernandez’ course of treatment included

2

medications and physical therapy. The record reflects that the Office authorized compensation
for physical therapy.
By decision dated April 29, 2008, the Office denied appellant’s claim for continuation of
pay because his injury was not reported on a form approved by the Office within 30 days
following the injury. By separate decision, also dated April 29, 2008, it denied appellant’s
compensation claim for the period February 7 through March 7, 2008.
Appellant disagreed and requested an oral hearing. By letter dated August 20, 2008,
appellant through his attorney, requested review of the written record in lieu of an oral hearing.
Appellant submitted a report dated May 6, 2008 signed by Dr. Fernandez, who reported
that examination of his neck revealed mild tenderness along the right paraspinous area.
Dr. Fernandez also noted the presence of mild tenderness and spasms of the right trapezius
muscles. Examination of appellant’s shoulder revealed mild tenderness along the bicipital
groove. Based on this examination, Dr. Fernandez diagnosed him with right shoulder
impingement and right shoulder contusion. In a subsequent medical report dated June 10, 2008,
he restated the identical findings and diagnosis.
By decision dated October 22, 2008, the Office’s Branch of Hearings and Review
affirmed its April 29, 2008 decision because the evidence of record failed to establish that
appellant was disabled from work commencing February 7, 2008 for a condition causally related
to his accepted employment injuries. Moreover, by separate decisions also dated October 22,
2008 the Office’s Branch of Hearings and Review affirmed its April 29, 2008 decision denying
appellant’s claim for continuation of pay.
LEGAL PRECEDENT -- ISSUE 1
Section 8118 1 of the Federal Employees’ Compensation Act2 provides for payment of
continuation of pay, not to exceed 45 days, to an employee who has filed a claim for a period of
wage loss due to traumatic injury with his immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title. Section
8122(a)(2)3 provides that written notice of injury must be given as specified in section 8119.
The latter section provides in part that notice of injury shall be given in writing within 30 days
after the injury.4
The Act’s implementing regulations provide, in pertinent part, that to be eligible for
continuation of pay, a claimant must:
(1) Have a “traumatic injury” as defined at [section] 10.5(ee) which is job related
and the cause of the disability, and/or the cause of lost time due to the need for
medical examination and treatment;
2

5 U.S.C. §§ 8101-8193.

3

Id. at § 8122(a)(2).

4

Id. at § 8119(a)(c). See also Gwen Cohen-Wise, 54 ECAB 732 (2003).

3

(2) File Form CA-1 within 30 days of the date of the injury (but if that form is not
available, using another form would not alone preclude receipt); and
(3) Begin losing time from work due to the traumatic injury within 45 days of the
injury.5
ANALYSIS -- ISSUE 2
The employing establishment received appellant’s traumatic injury claim form for the
September 17, 2007 injury on February 13, 2008, more than 30 days after the September 17,
2007 injury. The Board notes that there are no exceptions to the requirement that a claim for
continuation of pay be filed within 30 days of the date of injury.6 The Board has held that the
responsibility for filing a claim rests with the injured employee.7 Because appellant did not file
his CA-1 claim form within 30 days of the September 17, 2007 injury, he is not entitled to
continuation of pay.8
The Board notes that, although appellant is barred from receiving continuation of pay, he
may be entitled to other compensation benefits under the Act. As appellant’s claim was
accepted, a decision denying continuation of pay does not affect his entitlement to compensation
benefits as he may still claim wage-loss compensation for disability or claim compensation for
medical treatment rendered due to the effects of the accepted employment injury.
LEGAL PRECEDENT -- ISSUE 2
Whether a particular injury causes an employee to be disabled for employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative and substantial medical evidence.9 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work. When a
physician’s statements regarding an employee’s ability to work consist only of repetition of the
employee’s complaints that he hurt too much to work, without objective findings of disability
being shown, the physician has not presented a medical opinion on the issue of disability or a
basis for payment of compensation.10 The Board will not require the Office to pay compensation
for disability in the absence of any medical evidence directly addressing the specific dates of

5

20 C.F.R. § 10.205(a)(1)-(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

6

See Dodge Osbourne, 44 ECAB 849 (1993); Theresa Samilton, 40 ECAB 955 (1989) and William E. Ostertag,
33 ECAB 1925 (1982).
7

See Catherine Budd, 33 ECAB 1011 (1982) (continuation of pay denied where employee did not timely file her
claim because the employing establishment erroneously told her that her medical records and accident report were
sufficient).
8

Loretta R. Celi, 51 ECAB 560 (2000).

9

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301,303 (1989).

10

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); see Huie Lee Goal, 1 ECAB 180,182 (1948).

4

disability for which compensation is claimed. To do so would essentially allow employees to
self-certify their disability and entitlement to compensation.11
ANALYSIS -- ISSUE 2
Appellant claimed he was disabled from work for the period February 7 through
March 7, 2008. On appeal, his burden is to establish through reliable, probative and substantial
medical evidence that the disability during the period claimed was causally related to his
accepted employment-related injury. The Board finds the evidence of record insufficient to
accomplish such a task and therefore the Office properly denied appellant’s claim for wage-loss
compensation for the period February 7 through March 11, 2008.
The relevant medical evidence of record consisted of reports from
Dr. Fernandez. The Board finds, however, that his reports are of little probative value. While
these reports proffered findings upon examination and a diagnosis, none of these reports
contained a rationalized medical opinion explaining why appellant became disabled from work
in February 2008 due to the September 17, 2007 incident, given that he was able to work until
his employment was terminated. Dr. Fernandez’s reports repeated his complaints of shoulder
pain; however, a recitation of his complaints is not rationalized medical opinion supporting
disability. The Board also notes that, while the accepted conditions were contusion of the right
shoulder and upper arm and abrasion or friction burn of the right shoulder, in February 2008 he
also diagnosed shoulder impingement syndrome. Dr. Fernandez did not provide a medical
opinion explaining the causal relationship between this diagnosed condition and appellant’s
accepted employment-related injury. The Board has held that a medical report lacking an
opinion on causal relationship to be of little probative value.12 As Dr. Fernandez’ medical report
proffered no medical opinion on the causal relationship between appellant’s alleged disability
during the period claim and his accepted employment injury, his medical reports are insufficient.
As appellant has submitted no competent and probative rationalized medical evidence in
support of his claim that he was disabled from February 7 through March 11, 2008 causally
related to his accepted employment injury, he did not meet his burden of proof.
CONCLUSION
The Board finds appellant is not entitled to continuation of pay for his September 17,
2007 employment injury for the period September 18 through October 31, 2007. The Board also
finds that appellant has not established entitlement to wage-loss benefits for the period of
disability from February 7 through March 7, 2008.

11

Supra note 10; Fereidoon Kharabi, 52 ECAB 291, 293 (2001).

12

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also, Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah,
52 ECAB 457 (2001).

5

ORDER
IT IS HEREBY ORDERED THAT the October 22, 2008 decisions of the Office of
Workers’ Compensation Programs’ Branch of Hearings and Review is affirmed.
Issued: August 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

